Citation Nr: 0805437	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for myalgia involving 
the neck and posterior chest wall with headaches, currently 
rated as 10 percent disabling. 

3.  Whether there was clear and unmistakable error in a May 
6, 1983 rating decision that did not address service 
connection for post-traumatic stress disorder.

4.  Whether there was clear and unmistakable error in a May 
8, 1995 rating decision that denied service connection for 
post-traumatic stress disorder. 

5.  Whether there was clear and unmistakable error in May 6, 
1983 and May 9, 1995 rating decisions that did not address 
service connection for somatization disorder. 




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

The issues of entitlement to increased ratings for 
hypothyroidism and myalgia involving the neck and posterior 
chest wall with headaches addressed in the Remand portion of 
the decision below require additional development and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder 
(PTSD) was not adjudicated by the May 6, 1983 rating 
decision.

2.  Service connection for PTSD was denied by a May 1995 
rating decision to which the veteran was notified in that 
month; she did not file an appeal to this decision.  
 
3.  The May 1995 rating decision denying entitlement to 
service connection for PTSD did not involve incorrect 
application of the statutory or regulatory provisions extant 
at the time and was the product of a reasonable exercise of 
rating judgment given the relevant facts known at the time of 
this decision; a review of the evidence before the RO at the 
time of this rating decision does not compel the conclusion 
that reasonable minds could only agree that entitlement to 
service connection for PTSD was warranted on the basis of 
such evidence.

4.  Service connection for a somatization disorder was not 
adjudicated by the May 6, 1983 and May 8, 1995 rating 
decisions. 


CONCLUSIONS OF LAW

1.  The May 1983 rating decision did not address service 
connection for PTSD, and therefore is not a final decision as 
to that issue.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.105(a) (2007).

The May 1995 rating decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

2.  Clear and unmistakable error was not committed in the May 
1995 rating which denied the claim for service connection for 
PTSD.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1994); 3.105(a) (2007). 

3.  The May 1983 and May 1995 rating decisions did not 
address service connection for a somatization disorder, and 
therefore they are not final decisions as to those issues.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.105(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims involving clear and 
unmistakable error (CUE), the United States Court of Appeals 
for Veterans Claims (Court) has held that because CUE claims 
are not conventional appeals, but rather are requests for 
revisions of previous decisions, provisions of the Veterans 
Claims Assistance Act of 2000 are not applicable thereto.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Although this holding pertains to an allegation of CUE in a 
decision by the Board, the Board concludes that this judicial 
construction is equally applicable when the issue involves an 
allegation of CUE in an otherwise final decision by the RO.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to the veteran's CUE claims.

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.304.  
 
RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).


PTSD

May 1983 Rating Decision

It has been asserted that the failure of the RO to address 
the issue of entitlement to service connection for PTSD in 
the May 1983 rating decision was the product of clear and 
unmistakable error.  The Board notes that as a claim for 
service connection for PTSD was not pending prior to the May 
1983 rating decision, this decision did not adjudicate this 
issue.  

Moreover, even if there were a claim for entitlement to 
service connection for PTSD pending at the time of the May 
1983 rating decision, as alleged, the May 1983 rating 
decision that did not address this issue cannot constitute 
adjudication of this claim sub silentio, as the veteran would 
have no reason to know the claim had been adjudicated.  A 
reasonably raised claim remains pending "until there is 
either a recognition of the substance of the claim in an RO 
decision from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a subsequent 
'claim' for the same disability."  Ingram v. Nicholson, 21 
Vet. App. 232 (2007).

Accordingly, the May 1983 rating decision cannot be a final 
decision on the issue of entitlement to service connection 
for PTSD, and therefore, cannot be revised as due to CUE.  38 
C.F.R. § 3.105(a).  

May 1995 Rating Decision

Service connection for PTSD was denied by a May 1995 rating 
decision to which the veteran was notified in that month.  
The veteran did not file an appeal to this decision.  As 
such, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  

The evidence before the adjudicators at the time of the May 
1995 rating decision included the service medical records, 
which reflected treatment in a mental health clinic.  A May 
1979 service medical record indicates that veteran was seen 
for counseling by a psychiatric social worker.  A June 1980 
psychiatric evaluation of the veteran resulted in the 
conclusion that there were "personality features which 
apparently manifest themselves at times of environmental 
stress" but that there was "[n]o psychiatric disorder."  
The personality features were said to be manifested by 
discomfort in social situations, emotional instability 
including crying and angry outbursts, and a pronounced need 
for approval. 

Multiple somatic symptoms to include irritability and 
explosiveness were described on a mental health clinic note 
dated in February 1981, and the diagnosis following a 
psychiatric evaluation at that time was mixed personality 
disorder.  The veteran described having depression or 
excessive worry and nervous trouble on a Report of Medical 
History compiled in June 1982, and she indicated at time that 
she was still having problems in this regard.  A psychiatric 
disorder was not diagnosed at the June 1982 separation 
examination. 

The veteran filed a claim for entitlement to service 
connection for PTSD in December 1994, which she asserted was 
due to a rape in 1979 while she was serving on active 
military duty.  The post service evidence of record at the 
time of the May 1995 rating decision included VA mental 
hygiene clinic notes from 1990 to 1994 reflecting regular 
therapy sessions, some in group sessions for victims of 
sexual abuse.  The diagnoses included major depression, and 
some of these reports, including those from VA psychiatric 
hospitalization in September and October 1994, reflect 
diagnoses of PTSD and a history from the veteran of being 
raped in the military in 1979.  A March 1995 VA examination 
to determine if the veteran had PTSD showed the veteran 
reporting a history of being raped in the military in June of 
1979.  The diagnosis was somatization disorder "with 
hysterical features being evident in her description of her 
stressful events." 

The denial of service connection for PTSD in the May 1995 
rating decision was based on the conclusion that the evidence 
of record "[did] not show a clear diagnosis of PTSD 
substantiated by credible evidence of an inservice 
stressor."  It was noted in this decision that there was no 
evidence in the service medical records or elsewhere 
verifying that the alleged rape occurred. 

In determining whether the May 1995 rating decision was the 
product of clear and unmistakable error, the only evidence 
which may be considered is that that was of record at the 
time of this decision.  Russell, 3 Vet. App. at 310; Damrel, 
6 Vet. App. at 242.  Also, the May 1995 rating decision must 
be evaluated under the law in effect that time of this 
decision and not, for instance, the amendments to 3.304(f) 
with respect to claims for PTSD based on personal assault 
enacted after the May 1995 rating decision.  Reviewing the 
evidence of record at the time of the May 1995 decision, in 
particular, the lack of any objective evidence of the alleged 
in-service rape, the Board concludes that this decision did 
not involve incorrect application of the statutory or 
regulatory provisions extant at the time and was the product 
of a reasonable exercise of rating judgment given the 
relevant facts known at the time of this decisions.  In order 
for service connection to have been granted under the legal 
criteria in effect at the time of the March 1995 rating 
decision as set forth above, there had to have been of record 
"credible supporting evidence that the claimed inservice 
stressor actually occurred."  38 C.F.R. § 3.304(f).  As the 
stressor was not based on combat, the veteran's assertions 
with regard to the alleged rape were insufficient to warrant 
a grant of service connection for PTSD.  See Doran v Brown, 6 
Vet. App. 283, 289 (1994); see also Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  As such, the evidence before the 
adjudicators at the time of the May 1995 rating decision does 
not compel the conclusion that reasonable minds could only 
agree that entitlement to service connection for PTSD was 
warranted on the basis of such evidence.  

In short, the denial of service connection for PTSD in May 
1995 was not the result of incorrect application of the 
pertinent statutory and regulatory principles, and was the 
product of a reasonable exercise of rating judgment.  
Accordingly, the denial of service connection for PTSD May 
1995 was not the product of clear and unmistakable error.  
38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 245.  

Somatization Disorder

It has been asserted that the failure of the RO to grant 
service connection for a somatization disorder in the May 
1983 and May 1995 rating decisions was the product of clear 
and unmistakable error.  The Board notes that as claim for 
service connection for service connection for somatization 
disorder was not pending prior to the May 1983 rating 
decision or the May 1995 rating decision, these decisions did 
not adjudicate this issue.  

Moreover, even if there were a claim for entitlement to 
service connection for a somatization disorder pending at the 
time of the May 1983 and May 1995 rating decisions, as 
alleged, the May 1983 and May 1995 rating decisions that did 
not address the issue cannot constitute adjudication of this 
claim sub silentio, as the veteran would have no reason to 
know the claim had been adjudicated.  A reasonably raised 
claim remains pending "until there is either a recognition 
of the substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent 'claim' for the same 
disability."  Ingram v. Nicholson, 21 Vet. App. 232 (2007).

Accordingly, the May 1983 and May 1995 rating decisions 
cannot be a final decision on the issue of entitlement to 
service connection for a somatization disorder, and 
therefore, cannot be revised as due to CUE.  38 C.F.R. § 
3.105(a).  


ORDER

The May 6, 1983 decision did not address the issues of 
entitlement to service connection for a somatization disorder 
and PTSD, and therefore, did not contain CUE as to those 
issues; the appeal is denied.

The May 8, 1995 rating decision, which denied entitlement to 
service connection for PTSD did not contain CUE; the appeal 
is denied.

The May 8, 1995 decision did not address the issue of 
entitlement to service connection for a somatization 
disorder, and therefore, did not contain CUE as to that 
issue; the appeal is denied. 


	(CONTINUED ON NEXT PAGE)


REMAND

The veteran was last afforded a VA compensation examination 
to assess the severity of her service connected 
hypothyroidism and myalgia in May 2004.  As such, and given 
the fact that the veteran's attorney has asserted that these 
examinations were not adequate to assess the current severity 
of the veteran's hypothyroidism and myalgia, the Board 
concludes that VA examinations to determine the severity of 
these conditions is necessary in this case in order to comply 
with the duty to assist the veteran.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford her the opportunity to identify 
or submit any additional pertinent 
evidence in support of the increased 
rating claims that have been remanded.  
Based on her response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded a VA 
examination to determine the current 
severity of her service-connected 
hypothyroidism.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner must 
state whether this condition results in 
such symptomatology as fatigue, 
constipation, mental sluggishness, 
muscular weakness, mental disturbance, 
weight gain, cold intolerance, 
cardiovascular involvement, and 
sleepiness.  Additionally, the examiner 
must provide opinions as to whether the 
veteran's complaints are consistent with 
the objective clinical findings, and 
whether the hypothyroidism limits her 
ability to work, or affects her ability 
to obtain and maintain substantially 
gainful employment.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The veteran must be afforded a VA 
examination to determine the current 
severity of her service-connected 
myalgia.  The claims files must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must state the range of motion 
of the cervical spine, in degrees, noting 
the normal range of motion of the 
cervical spine; determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disorder expressed, if feasible, in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
and express an opinion as to whether pain 
could significantly limit functional 
ability during flareups or during periods 
of repeated use, noting, if feasible, the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flareups.  
Additionally, the examiner must provide 
opinions as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the myalgia limits her ability to work, 
or affects her ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

54.  Thereafter, the claims for increased 
rating for hypothyroidism and myalgia 
must be readjudicated by the RO.  To the 
extent that this does not result in a 
complete grant of all benefits sought by 
the veteran, a supplemental statement of 
the case must be issued, and the veteran 
and her attorney must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


